Citation Nr: 1020858	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The decedent has no verified United States military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied entitlement for VA 
death benefits.

After certification of the appeal to the Board, the appellant 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

In a statement received in July 2008, the appellant indicated 
that she wanted to have a personal hearing.  In September 
2008, the appellant testified at a personal hearing before a 
Decision Review Officer (DRO), sitting at the RO.  A summary 
of that hearing is associated with the claims file.  In 
September 2008, the appellant submitted a statement 
indicating that she was satisfied with the informal 
conference before a DRO.  Therefore, the Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2009).


FINDING OF FACT

The appellant's deceased husband had no qualifying service in 
the Armed Forces of the United States, including service as a 
Regular Philippine Scout, or member of the Philippine 
Commonwealth Army or the recognized guerrillas in the service 
of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. § 1521(West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  The law authorizes the payment of 
nonservice-connected disability pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  The term "veteran" is defined as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2009).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2009).  The appropriate military authority must certify such 
service as qualifying.  38 C.F.R. § 3.203 (2009).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation and dependency and indemnity compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941 is 
included for compensation benefits, dependency and indemnity 
compensation, and burial allowances but not for pension 
benefits.  Service as a guerilla under the circumstances 
outlined in paragraph (d) of this section is also included.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the Service Department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the Service Department; (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements above, VA 
shall request verification of service from the Service 
Department.  38 C.F.R. § 3.203 (2009).

Analysis

The appellant in this case seeks legal entitlement to VA 
nonservice connected death pension benefits.  In pertinent 
part, it is argued that her husband is a former member of 
Unites States Armed Forces in the Far East (USAFFE).

Contained in the claims file are various documents to the 
effect that, during the period from December 1941 to March 
1946, the appellant's late husband served with the USAFFE.  
Also of record is information showing that, in February 1980, 
the appellant married her late husband.  According to a 
Certificate of Death, the appellant's late husband died on 
November [redacted], 2000 as a result of cardiopulmonary arrest.  The 
appellant submits evidence in support of her entitlement, 
including certification by the Office of the Adjutant General 
of the Armed Forces of the Philippines, PA AGO Form 23, 
Affidavit for Philippine Army Personnel, photographed copies 
of the appellant's late husband's service medals, a 
photograph and certificate of the appellant's late husband 
shown as a member of the Philippine Army with the Defenders 
of Bataan and Corregidor, and several affidavits, all 
indicating that the appellant served with the USAFFE.

The Board observes that, in May 1990, in conjunction with the 
a claim for service connection by the appellant's late 
husband, the RO requested of the US Army Reserve Personnel 
Center (USARPC) that an attempt be made to verify the 
appellant's late husband's alleged service with the USAFFE.  
In subsequent correspondence received November 1990, the 
USARPC responded that the appellant's late husband had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

In July 2008 and October 2008, the RO made additional 
requests of the National Personnel Records Center that they 
attempt to verify the appellant's late husband's service with 
the USAFFE.  However, in October 2008, the National Personnel 
Records Center reported that no change was warranted in the 
prior negative certification that the appellant's husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

As is clear from the above, basic eligibility for VA benefits 
may be established only upon verification of valid military 
service by the National Personnel Records Center.  In the 
case at hand, the National Personnel Records Center found no 
evidence that the appellant's spouse had served as a member 
of the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  Such determinations, it should be noted, 
are binding on VA.  See 38 C.F.R. § 3.203 (2009); see also 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. 
Brown, 118 F.3d 747, 749 (1997).  Based on the facts in this 
case, the Board is compelled to conclude that the appellant's 
late husband did not have active or recognized military 
service, and therefore may not be considered a "veteran" 
for VA purposes.  Accordingly, the appellant's claim for 
legal entitlement to VA nonservice-connected death pension 
benefits must be denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 3 8 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the present case, there is no legal basis upon which the 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

The Board is cognizant of the Federal Circuit's decision in 
Capellan v. Peake, 539 F.3d 1373 (2008).  In this decision, 
the Federal Circuit held that a veteran's period of service 
must be determined based on all relevant evidence, with due 
application of the duty to assist and the statutory and 
regulatory requirements to consider "all information and lay 
. . . evidence of record."  The Federal Circuit found that 
VA erred in denying the appellant's claim with no review of 
the subsequent evidence by the service department.  There was 
substantial compliance with Capellan in this case.  The Board 
specifically notes that based on the appellant's submission, 
the RO thereafter requested further verification of the 
service rendered under various spelling of the service 
person's name and included a certification by the Office of 
the Adjutant General of the Armed Forces of the Philippines 
and PA AGO Form 23, Affidavit for Philippine Army Personnel, 
and in response, the National Personnel Records Center on 
behalf of the service department confirmed in October 2008 
that the service person had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  The appellant has had multiple opportunities to 
respond with additional evidence or argument on this ground 
for denying her claim.  She has not, however, come forward 
with appropriate evidence.  Further, there is no indication 
that there any reasonable possibility that such evidence 
exists.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Again, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The appeal is denied.  


ORDER

Legal entitlement to VA nonservice-connected death pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


